UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-Q ————— þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2016 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to Commission File Number: 000-52719 ————— Brekford Corp. (Exact name of registrant as specified in its charter) ————— Delaware 20-4086662 (State or Other Jurisdiction (I.R.S. Employer of Incorporation) Identification No.) 7020 Dorsey Road, Hanover, Maryland 21076 (Address of Principal Executive Office) (Zip Code) (443) 557-0200 (Registrant’s telephone number, including area code) N/A (Former name, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files)YesþNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer¨Accelerated filer¨Non-accelerated filer¨Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes¨Noþ The registrant had 46,336,064 shares of common stock, par value $0.0001 per share outstanding as of May 11, 2016. Brekford Corp. Form10-Q Index PART I – FINANCIAL INFORMATION Page Item 1 Financial Statements. 2 Condensed Consolidated Balance Sheets at March 31, 2016and December 31, 2015 (Unaudited) 2 Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) for the Three Months Ended March 31, 2016 and 2015 (Unaudited) 3 Condensed Consolidated Statement of Cash Flows for the ThreeMonths Ended March 31, 2016 and 2015 (Unaudited) 4 Notes to Unaudited Condensed Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 4. Controls and Procedures 20 PART II – OTHER INFORMATION Item 1. Legal Proceedings 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 5. Other Information 22 Item 6. Exhibits 22 SIGNATURES 23 1 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Brekford Corp. Condensed Consolidated Balance Sheets (Unaudited) March 31, December31, ASSETS CURRENT ASSETS Cash $ $ Accounts receivable, net of allowance $0 at March 31, 2016 andDecember 31, 2015, respectively Unbilled receivables Prepaid expenses Inventory Total current assets Property and equipment, net Other non-current assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Accrued payroll and related expenses Line of credit, net of fees Term loan – current portion, net of fees Deferred revenue Customer deposits Obligations under other notes payable – current portion Derivative liability Other liabilities Total current liabilities LONG - TERM LIABILITIES Notes payable – stockholders Other notes payable - net of current portion, net of fees Deferred rent, net of current portion Convertible promissory notes, net of debt discounts and issuance costs of $284,484 and $418,730 at March 31, 2016 andDecember 31, 2015 , respectively Total long-term liabilities TOTAL LIABILITIES STOCKHOLDERS’ (DEFICIT) EQUITY Preferred stock, par value $0.0001 per share; 20,000,000 shares authorized; none issued and outstanding — — Common stock, par value $0.0001 per share; 150,000,000 shares authorized; 46,138,064 and 45,151,254issued and outstanding, at March 31, 2016 andDecember 31, 2015, respectively Additional paid-in capital Treasury Stock, at cost 10,600 shares atMarch 31, 2016 and December 31, 2015 respectively (5,890 ) ) Accumulated deficit (11,496,665 ) ) Other comprehensive loss (1,473 ) ) TOTAL STOCKHOLDERS’ (DEFICIT) EQUITY ) TOTAL LIABILITIES AND STOCKHOLDERS’ (DEFICIT) EQUITY $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 2 Brekford Corp. Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended March 31, NET REVENUE $ $ COST OF REVENUE GROSS PROFIT OPERATING EXPENSES Salaries and related expenses Selling, general and administrative expenses TOTAL OPERATING EXPENSES LOSSFROM OPERATIONS OTHER (EXPENSE) INCOME Interest expense ) ) Change in fair value in derivative liability ) Loss on extinguishment of debt ) — TOTAL OTHER (EXPENSE) INCOME ) ) NET LOSS $ ) $ OTHER COMPREHENSIVE LOSS – foreign currency translation ) — COMPREHENSIVE LOSS ) ) LOSS PER SHARE – BASIC $ ) $ LOSS PER SHARE – DILUTED $ ) $ WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING – BASIC WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING – DILUTED The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 Brekford Corp. Condensed Consolidated Statements of Cash Flows (Unaudited) Three Months Ended March 31, 2016 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ )
